Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 1 of 68 PageID #: 93
                                                                         1

  1                          UNITED STATES DISTRICT COURT

  2                EASTERN DISTRICT OF TEXAS (SHERMAN DIVISION)

  3      UNITED STATES OF AMERICA,
                                              Case No. 4:20-cr-00142-SDJ-KPJ
  4                     Plaintiff,

  5      v.                                   Sherman, Texas
                                              June 18, 2020
  6      DANIEL AUSTIN DUNN, also known       10:42 a.m.
         as Whiskey Tango10, also known
  7      as Osama bin Drinkin, also
         known as SirAustinOfDunn,
  8
                        Defendant.
  9

 10                       TRANSCRIPT OF DETENTION HEARING
                      BEFORE THE HONORABLE CHRISTINE A. NOWAK
 11                        UNITED STATES MAGISTRATE JUDGE

 12     APPEARANCES:
        For the Plaintiff:                 Maureen Smith, Esquire
 13                                        U.S. Attorney's Office
                                           101 E. Park Boulevard
 14                                        Suite 500
                                           Plano, TX 75074
 15
        For the Defendant:                 Temani Adams, Esquire
 16                                        Temani Adams, PLLC
                                           3824 Cedar Springs Road #179
 17                                        Dallas, TX 75219

 18     Court Recorder/Clerk:              Karen Lee

 19     Transcription Service:             Chris Hwang
                                           Abba Reporting
 20                                        PO Box 223282
                                           Chantilly, Virginia      20153
 21                                        (518) 302-6772

 22

 23

 24     Proceedings recorded by electronic sound recording;
        transcript produced by transcription service.
 25
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 2 of 68 PageID #: 94
                                                                         2

  1                                         INDEX

  2
        WITNESSES FOR PLAINTIFF      Direct         Cross    Redirect    Recross
  3
        Jeffrey Cotner                  5            13
  4

  5     WITNESSES FOR DEFENDANT
  6     Bailey Decker                 24             32

  7     Rick Dunn                     37              47        50
        Judy Dunn                     51
  8

  9

 10     EXHIBITS                                             OFFERED     RECD
 11           Defendant's 1 through 6                          36         36

 12           Defendant's 7                                    58         58
              Defendant's 8                                    61         61
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 3 of 68 PageID #: 95
                                                                         3

  1             (Call to order at 10:42 a.m.)

  2                  THE COURT:   At this time, the Court will call cause

  3     number 420CR142, the United States of America v. Daniel Austin

  4     Dunn.

  5                  If I can have an appearance on behalf of Government,

  6     please?

  7                  MS. SMITH:   Yes, Your Honor.     Maureen Smith for the

  8     United States.     We're ready to proceed.

  9                  THE COURT:   Thank you.

 10                  If I can have an appearance on behalf of Mr. Dunn?

 11                  MS. ADAMS:   And Temani Adams for Mr. Dunn.        And I am

 12     ready to proceed, Your Honor.

 13                  THE COURT:   Thank you.

 14                  And, Mr. Dunn, sir, can you please state your full

 15     name for my record?

 16                  THE DEFENDANT:   Daniel Austin Dunn.

 17                  THE COURT:   All right.    Now, Mr. Dunn, you and I have

 18     been together on two prior occasions now via video for your

 19     initial appearance and your arraignment.         We are scheduled

 20     today to proceed on the Government's motion for detention.

 21                  I will just have the Government confirm at this time

 22     that they persist in the request to detain?

 23                  MS. SMITH:   Yes, Your Honor.

 24                  THE COURT:   And, Ms. Adams, I'll have you confirm

 25     that you and your client continue to persist in your request
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 4 of 68 PageID #: 96
                                                                         4

  1     for a contested detention hearing?

  2                MS. ADAMS:     Yes, Your Honor.

  3                THE COURT:     All right, so at this time, I'll confirm

  4     that each of the Government and Defense counsel have had an

  5     opportunity to review the Pre-trial Services Report and its

  6     recommendation for detention?

  7                MS. SMITH:     Yes, Your Honor.

  8                MS. ADAMS:     Yes, Your Honor.

  9                THE COURT:     Okay, and is this a presumption case?

 10                MS. SMITH:     I do not believe it is, Your Honor.

 11                THE COURT:     Okay, and Ms. Adams, do you concur that

 12     this is not a presumption case?

 13                MS. ADAMS:     Yes, Your Honor.

 14                THE COURT:     All right, in light of that then, Mr.

 15     Dunn, I'm going to ask if you'll please take a seat at the

 16     table?

 17                And the Government may call its first witness.

 18                MS. SMITH:     Yes, Your Honor.     The Government calls

 19     FBI Special Agent Jeff Cotner.

 20                THE COURT:     Oh, if you'll be sworn just for a second

 21     and then you can go have a seat.

 22                                  JEFFREY COTNER

 23     called as a witness for the Plaintiff/Government, having been

 24     duly sworn testified as follows:

 25                THE COURT:     All right, now you may grab a seat.        And
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 5 of 68 PageID #: 97
                                                                         5

  1     before you begin, if you'll state your full name into the

  2     microphone, as well as spell it?

  3                THE WITNESS:     Jeffrey Brian Cotner, J-E-F-F-R-E-Y,

  4     Brian, B-R-I-A-N, C-O-T-N-E-R.

  5                THE COURT:     Thank you.

  6                You may proceed.

  7                MS. SMITH:     Thank you.

  8                                DIRECT EXAMINATION

  9     BY MS. SMITH:

 10           Q    Good morning, Agent Cotner.        Can you say what agency

 11     you're with, please?

 12           A    FBI.

 13           Q    And how long have you been with the FBI?

 14           A    I joined the FBI in November of 2006.

 15           Q    Okay, and within that agency, what are your duties?

 16           A    I'm currently assigned to investigate domestic

 17     terrorism as a special agent.

 18           Q    Okay, and in your capacity as an FBI agent in that

 19     role, did you become involved in an investigation that led to

 20     the indictment of Daniel Austin Dunn?

 21           A    Yes.

 22           Q    And do you see Mr. Dunn in the courtroom?

 23           A    Yes, I do.

 24           Q    Would you point him out and describe something he's

 25     wearing, please?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 6 of 68 PageID #: 98
                                                                         6

  1             A   Right here at this table with the glasses and face

  2     mask.

  3                 MS. SMITH:    Okay, Your Honor, will the record reflect

  4     that Agent Cotner has identified Daniel Austin Dunn?

  5                 THE COURT:    The record shall so reflect.

  6                 MS. SMITH:    Thank you.

  7     BY MS. SMITH:

  8             Q   Now how did you get involved or how did you know

  9     about this investigation?       What got your attention?

 10             A   The FBI received information that Mr. Dunn was

 11     posting threats towards law enforcement on the Internet, using

 12     his Facebook and Twitter accounts.        From approximately June 1st

 13     to June 6th, he made a series of threats at various times

 14     throughout the day.

 15             Some examples of the threats were shoot them, line them up

 16     and shoot them, start shooting back.         And he has over 1,800

 17     followers or Facebook friends and over 2,000 Twitter followers.

 18             Q   Okay, when you are saying the threats were shoot

 19     them, when you're talking about them, who was Mr. Dunn

 20     referring to?

 21             A   He was referring to law enforcement.        This was also

 22     during a period of civil unrest with ongoing protest and riots.

 23             Q   Okay, this was the unrest that happened following the

 24     death of George Floyd, correct?

 25             A   Yes, ma'am.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 7 of 68 PageID #: 99
                                                                         7

  1           Q    Okay, and how do you know that it was this Defendant,

  2     Daniel Dunn, who was posting those threats?

  3           A    The profile pictures on his social media accounts

  4     matches his driver's license photo.

  5           Q    Okay, and did these threats result in responses from

  6     other people?

  7           A    Yes, some of his Facebook friends did respond I

  8     concur, that's me at the Dallas Police Department, and direct

  9     our raids towards the proper location or something similar to

 10     that effect.

 11           Q    Okay, so once you discovered that Mr. Dunn was

 12     posting these threats and people were responding, what did you

 13     do in your investigation?

 14           A    Let's see.     We -- I started writing a search warrant

 15     for his social media accounts, his Facebook account, his

 16     Twitter account, and a search warrant for his residence.

 17           Q    Okay, and were you able to get those search warrants

 18     signed?

 19           A    Yes.

 20           Q    All right, and so you were able to in fact confirm

 21     that those threats being posted were from Mr. Dunn's account

 22     based on the Facebook and Twitter accounts?

 23           A    Yes.

 24           Q    Okay, and then, what did -- when did you perform a

 25     search on his residence?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 8 of 68 PageID #: 100
                                                                         8

  1           A     June 9th, I believe.

  2           Q     Okay, and when you did conduct that search warrant,

  3     did you find anything illegal in his home?

  4           A     There was a small user quantity of marijuana on the

  5     coffee table in the living room, along with a bong.

  6           Q     Okay, and then, did you also find firearms?

  7           A     Yes, we found three firearms, a .40 caliber pistol, a

  8     12 gauge shotgun, and a .270 caliber hunting rifle.

  9           Q     Okay, were -- and those were in the same house with

 10     the marijuana; is that correct?

 11           A     Yes, ma'am.

 12           Q     Okay, do you have information about whether or not

 13     Mr. Dunn is a regular marijuana user?

 14           A     I do.

 15           Q     And what is that?

 16           A     We -- someone in the FBI talked to his Denton County

 17     probation officer.      And she advised that he, from November 2014

 18     to May 2019, he failed his drug test approximately 23 times.

 19     Most of those were for marijuana, but six of them were for

 20     cocaine.

 21           Q     Okay, and where was Mr. Dunn on probation?

 22           A     I'm sorry, what?

 23           Q     Where was he on probation?

 24           A     It started in Lubbock County, but he transferred to

 25     Denton County.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 9 of 68 PageID #: 101
                                                                         9

  1           Q     Okay, and are you aware of what Mr. Dunn was on

  2     probation for?

  3           A     Yes.

  4           Q     And what are those?      What's his criminal history?

  5           A     In September of 2012, Mr. Dunn was arrested by the

  6     Lubbock Police Department for public intoxication and

  7     discharging a firearm in a municipality.

  8           And during this incident, he got into a dispute with

  9     another male over a female and fired his weapon during that

 10     dispute.

 11           A few weeks after that, he was arrested again by Lubbock

 12     Police Department for, let's see, stalking, tampering with a

 13     witness, I'm sorry, stalking, retaliation, public intoxication,

 14     and unlawful carrying of a weapon.

 15           Q     Okay.

 16           A     During this incident, he had a double serrated knife

 17     on him.    That is considered a dagger and is illegal in the

 18     state of the Texas.      He allegedly slashed the tires of the

 19     victim's vehicle that he had the dispute with.

 20           And then, a few weeks after that, now in October of 2012,

 21     he was arrested again by Lubbock Police Department.            This time,

 22     he was arrested for coercion, tampering with a witness, and

 23     stalking.    During this incident, he allegedly fired a B.B. gun

 24     into or at the victim's house.

 25           Q     Okay, and from those incidents, was he -- he was not
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 10 of 68 PageID #: 102
                                                                          10

   1     convicted of all those different charges; is that correct?

   2           A      Correct, those charges were combined or reduced down

   3     to two charges.     And he served six years probation for the

   4     retaliation and 24 months probation for the unlawful carrying

   5     of a weapon.

   6           Q      Okay, and in your investigation, are you aware of

   7     whether or not he was successful on his probation?           Let --

   8           A      Due to the drug tests, he violated his probation

   9     several times.

  10           Q      Okay, in fact, were there two motions to adjudicate

  11     his probation based on his violations?

  12           A      I believe so.

  13           Q      And then, he finally successfully completed his

  14     probation in April of this year; is that correct?

  15           A      Yes.

  16           Q      And then, June of this year is when you found the

  17     firearms and the marijuana in his home, correct?

  18           A      Yes.

  19           Q      Has he admitted or has anyone that is close to him

  20     told you during your investigation that he continues to smoke

  21     marijuana?

  22           A      His girlfriend was interviewed and she said that she

  23     brought the marijuana from the state of Washington, where it's

  24     legal, and that it was hers and the bong was hers, but that he

  25     had smoked it occasionally with her.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 11 of 68 PageID #: 103
                                                                          11

   1           Q     Okay.   Now did you have an opportunity to interview

   2     Mr. Dunn's probation officer that was supervising him?

   3           A     I talked to her on the telephone, yes.

   4           Q     And based on your interview with her, do you have

   5     reason to believe that he would be a danger to the community if

   6     released?

   7           A     Yes, some of the information that she provided was

   8     that he is strongly anti-government, can become violent if

   9     somebody says the wrong thing.

  10           She said that he told her that she was the only person in

  11     law enforcement that he did not want to kill.          She believed him

  12     to have firearms in his residence.        This is prior, I mean,

  13     before we executed the search warrant.

  14           And she also said that he's been conducting martial arts

  15     that involve stick fighting and knife fighting.           So that was

  16     because of all these reasons in his criminal history and the

  17     threats towards law enforcement, that's why the S.W.A.T. team

  18     was used to affect the arrest and search.

  19           Q     Okay.   And when you searched his home, does he live

  20     by himself or what are the circumstances of where he lives?

  21           A     He lives on I'd say five to six acres.         His parents

  22     have a house on that land and then he has a one bedroom, one

  23     bath house also on the land.

  24           Q     Okay.

  25           A     And in that house was his girlfriend at the time of
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 12 of 68 PageID #: 104
                                                                          12

   1     the search.

   2           Q     All right.    Now are you familiar with Mr. Dunn's

   3     military record?

   4           A     Yes.

   5           Q     And what did you learn about that in your

   6     investigation?

   7           A     We obtained his military records and I reviewed them.

   8     And in 2010, he signed a eight-year commitment with the U.S.

   9     Marine Corps Reserves.

  10           And in December of 2012 after he was arrested by Lubbock

  11     Police Department, his chain of command recommended that he be

  12     discharged and that he receive other than honorable discharge.

  13     However, he ultimately did receive a honorable discharge.

  14           Q     And do you have any idea of why that was?

  15           A     I asked a lady with -- that's in the military that

  16     serves on our National Joint Terrorism Task Force.           And she

  17     said that it has to be pretty egregious to get the other than

  18     honorable and that he would have needed a conviction on his

  19     criminal history to get that at that time.

  20           Q     Okay.

  21           A     He didn't have it and I guess he actually technically

  22     wasn't convicted since he served the probation.

  23           Q     Okay, and so nevertheless, he did not complete the

  24     eight years he signed up for; is that correct?

  25           A     Correct.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 13 of 68 PageID #: 105
                                                                          13

   1           Q     Now based on all these things that you discovered in

   2     your investigation, including the facts of this case, do you

   3     feel like Mr. Dunn would be a danger to the community if

   4     released?

   5           A     Yes.

   6                 MS. SMITH:    We pass the witness, Your Honor.

   7                 THE COURT:    Thank you.

   8                 Ms. Adams?

   9                 MS. ADAMS:    Thank you.

  10                                CROSS-EXAMINATION

  11     BY MS. ADAMS:

  12           Q     I'm so sorry, please tell me your name again?

  13           A     It's Jeff Cotner.

  14           Q     Cockner?

  15           A     Cotner.

  16           Q     Cotner, I'm sorry.

  17           A     Yes, ma'am.

  18           Q     Thank you.    Mr. Cotner, are you familiar with a

  19     social media platform such as Facebook and Twitter?

  20           A     Yes.

  21           Q     And do you understand that there's a difference

  22     between a person creating a post and sharing a post?

  23           A     Yes.

  24           Q     Okay.   And in fact, several of the posts at issue

  25     today are shares of someone else's posts, correct?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 14 of 68 PageID #: 106
                                                                          14

   1           A     Some of them are.

   2           Q     Okay, and which ones?

   3           A     I know he posted a picture of some police officers in

   4     riot gear that are splattered in paint, that has a caption that

   5     says something to the effect of this is an effective way to, I

   6     don't know, cause problems for the riot police.

   7           Q     Uh-huh.

   8           A     And that was a re-post.

   9           Q     Okay, and what about the one where he says about

  10     lining up or shooting back?       What about that one?

  11           A     I would have to see it.      I can't --

  12           Q     Okay.

  13           A     -- tell you off the top of my head.        I know a lot of

  14     them, he links pictures or articles and then makes a comment

  15     along with it.

  16           Q     Okay.

  17                 MS. ADAMS:    May I approach the witness, Your Honor?

  18                 THE COURT:    You may.

  19                 MS. ADAMS:    (Indiscernible) as Exhibit

  20     (indiscernible) a number.

  21                 THE COURT:    Karen can give you a number, but -- and

  22     have you showed the Government?

  23                 MS. ADAMS:    I have additional copies.

  24                 THE COURT:    Okay, she can give you a number.        Yeah.

  25           (Ms. Adams confers with the Clerk)
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 15 of 68 PageID #: 107
                                                                          15

   1                 THE COURT:    Yeah, and then, you can just give her the

   2     stickers for right now, since we're trying to socially

   3     distance.

   4                 MS. ADAMS:    And, Your Honor, if you bear with me, I

   5     will also have copies for the Court as well.

   6                 THE COURT:    Thank you.

   7                 MS. ADAMS:    May I approach?

   8                 THE COURT:    I just need to make sure, have you

   9     given -- if you have given her a copy, then you can approach.

  10                 MS. ADAMS:    Okay.    (Indiscernible) hand you.      This is

  11     going to be Exhibit 1, Exhibit 2.        It's for Your Honor.

  12                 THE COURT:    Yes.    And are these my copies or what you

  13     want given to the witness?

  14                 MS. ADAMS:    No, these are the only copies.

  15                 THE COURT:    Okay, so let me give you these.

  16                 MS. ADAMS:    We'll take them.

  17                 THE COURT:    Okay, thank you.     All right, Ms. Adams,

  18     you may proceed.

  19                 MS. ADAMS:    Thank you.

  20     BY MS. ADAMS:

  21           Q     I'm showing you what's been marked as Defendant's

  22     Exhibit 1 and 2.     Are -- is that the post that says -- refers

  23     to shooting back?

  24           A     This says start shooting back.

  25           Q     Okay, and that is -- and if you look at Exhibit 2,
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 16 of 68 PageID #: 108
                                                                          16

   1     that is the original post.       Do you see that?

   2             A   Well, these don't have exhibit numbers on them.

   3             Q   Oh.

   4             A   Okay, yes, I see that.

   5             Q   Okay, so that would be a share of someone else's

   6     post?

   7             A   Well, the video and the caption below the video would

   8     be a share, but the comments above that appear to come from

   9     Austin Dunn's account that say start shooting back.

  10             Q   Okay, so we're in agreeance that the original post

  11     came from someone else with the video.         And it says the user

  12     was Mario Wynn (phonetic).       Do you see that on Exhibit 2?

  13             A   Yes.

  14             Q   Okay.   And you went through Mr. Dunn's Facebook

  15     profile.    He posted several other things, did he not?

  16             A   Yes.

  17             Q   Okay, and on -- let's see.       And in regards to the

  18     picture that you referenced stating -- regarding officers being

  19     covered with paint?

  20             A   Yes.

  21             Q   That was also a re-post of someone else's post,

  22     correct?

  23             A   Yes.

  24             Q   Okay.   And in regards to their other post, I believe

  25     mentioned that referred to something about like the boogaloo
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 17 of 68 PageID #: 109
                                                                          17

   1     movement or something like that?        And that was also a re-post

   2     of someone else's post, correct?

   3           A     Yes, but he does offer his own comments.         I believe

   4     Mr. Dunn said something to the effect of these are good people

   5     or good boys.

   6           Q     Uh-huh, and the original, that post went to someone

   7     else's page, correct?

   8           A     Yes.

   9           Q     Okay.   Okay, and at the time, were you present when

  10     Mr. Dunn was arrested?

  11           A     Yes.

  12           Q     Okay, and were there surveillance at his residence

  13     prior to that?

  14           A     On that day or?

  15           Q     Just in general.

  16           A     Yes.

  17           Q     Okay, and during the surveillance, was Mr. Dunn seen

  18     doing anything violent?

  19           A     No.

  20           Q     Okay, was he seen toting weapons in an aggressive

  21     manner or in any manner?

  22           A     No.

  23           Q     Okay.

  24           A     The surveillance consisted mostly of just drive-bys,

  25     because it's difficult to do surveillance where he lives.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 18 of 68 PageID #: 110
                                                                          18

   1             Q    Okay.    And what time did officers come to Mr. Dunn's

   2     home?

   3             A    6 a.m.

   4             Q    Okay, so had the sun come up or was it still dark?

   5             A    The sun was coming up.

   6             Q    Okay, and how many officers were present?

   7             A    I don't know off the top of my head.       There were

   8     several officers because when the S.W.A.T. team does an arrest,

   9     they have several people.

  10             Q    Uh-huh.    And how did officers approach Mr. Dunn

  11     from -- meaning did they get knock or did they break down the

  12     door?

  13             A    I don't think they broke down the door.        I was not at

  14     his residence.        I was over at the parents' house just to talk

  15     to the dad and explain what was going on.

  16             From what I heard, they were calling him out on a P.A.

  17     system from the front yard and also called his phone.            If they

  18     broke the door, that's possible.        I'm just not aware of that.

  19             Q    Okay, because that didn't happen.

  20             A    Okay.

  21             Q    In fact, is there a report that was created

  22     afterwards or did you speak with any other officers who did go

  23     to his door?

  24             A    There's a report that's been created documenting his

  25     arrest and the search.       I have not seen a report that documents
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 19 of 68 PageID #: 111
                                                                          19

   1     the -- like the damage or anything like that.

   2             Q   It's okay.    There wasn't.    So you -- are you aware

   3     that Mr. Dunn actually came and opened the door for the

   4     officers?

   5             A   I knew that he was taken into custody without

   6     incident.

   7             Q   Okay.   And so, there's no -- Mr. Dunn didn't try to

   8     flee?

   9             A   No.

  10             Q   He didn't try to resist arrest?

  11             A   No.

  12             Q   Okay, and you also talked about firearms in his home.

  13     Now Mr. Dunn is not a convicted felon, correct?

  14             A   Correct.

  15             Q   Okay.   And you also spoke about there being alleged

  16     marijuana in his home?

  17             A   Yes.

  18             Q   And you need a lab test to confirm that it was

  19     marijuana, correct?

  20             A   His girlfriend confirmed that it was marijuana, but.

  21             Q   But you need a lab, because hemp is also quite

  22     similar?    And that's legal, correct?

  23             A   Yes.

  24             Q   Okay.   You also spoke about his probation.        And on

  25     his probation, he was successfully discharged from probation;
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 20 of 68 PageID #: 112
                                                                          20

   1     is that correct?

   2           A     Yes.

   3           Q     Okay, and he had -- you mentioned he had probation

   4     violations and each of those were dismissed, correct?

   5           A     Yes.

   6           Q     Okay.   And let's see, no further questions.

   7                 THE COURT:     Thank you.

   8                 Anything?

   9                 MS. SMITH:     Nothing further, Your Honor.      May he be

  10     excused?

  11                 THE COURT:     No, the Court actually has a question.

  12     You all have mentioned a term that I would like the witness to

  13     define or describe, so the Court has a better understanding.

  14     The term boogaloo has come up.

  15                 THE WITNESS:     Sure.

  16                 THE COURT:    Can you advise the Court as to what that

  17     term refers to?

  18                 THE WITNESS:    Sure.    The boogaloo is a slang term

  19     that refers to a future civil war that a lot of white

  20     nationalists and anti-government extremists believe is going to

  21     happen and they are preparing for.

  22                 THE COURT:    Okay, and I just want to make sure that

  23     I'm understanding your testimony.        Are -- is it your testimony

  24     here today that you believe that Mr. Dunn is part of that

  25     movement?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 21 of 68 PageID #: 113
                                                                          21

   1                 THE WITNESS:    No, I don't have reason to believe he's

   2     part of the movement, but he essentially endorsed the boogaloo

   3     boys as good people.

   4                 THE COURT:    Okay.   And in light of the fact that the

   5     Court's asked those questions, does the Government have any

   6     further questions for this witness?

   7                 MS. SMITH:     No, Your Honor.

   8                 THE COURT:     And Ms. Adams, do you have any further

   9     questions in light of the fact that I asked those questions?

  10                 MS. ADAMS:     Yes, I do, Your Honor.

  11                 THE COURT:     Okay, please go ahead.

  12     BY MS. ADAMS:

  13           Q     And Mr. -- so these people are alleged white

  14     nationalists.       But Mr. Dunn also supports Black Lives Matter.

  15     So how -- those are conflicting views.         So how does that work?

  16           A     It's not all white nationalists that believe in the

  17     boogaloo.    It's a lot of anti-government people as well.

  18           Q     Okay.    And if -- referring to that post and I have it

  19     if you'd like to see it, it wasn't the -- a man posted the post

  20     with a very long paragraph about himself and what he believed

  21     in.   Do you recall that?

  22           A     Yes.

  23           Q     Okay.     No further questions, Your Honor.

  24                 THE COURT:    Thank you.    If there's nothing further,

  25     you may step down.       Thank you.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 22 of 68 PageID #: 114
                                                                          22

   1                 THE WITNESS:     Thank you.

   2           (Witness is excused)

   3                 THE COURT:    Does the Government have any further

   4     witnesses to present or evidence to proffer at this time?

   5                 MS. SMITH:     No, Your Honor, the Government rests.

   6                 THE COURT:     All right, Ms. Adams, you may call your

   7     first witness.

   8                 MS. ADAMS:    Your Honor, I call Bailey Decker.

   9                                   BAILEY DECKER

  10     called as a witness for the Defendant, having been duly sworn

  11     testified as follows:

  12                 THE COURT:     Thank you.

  13                 Ms. Adams before you begin questioning your witness,

  14     may you and the Government please approach?

  15                 MS. ADAMS:    Okay.

  16           (Bench conference with Ms. Smith and Ms. Adams, off the

  17     record)

  18                 THE COURT:     -- record?

  19                 THE WITNESS:    Bailey Rae Decker.

  20                 THE COURT:     Thank you.   And, Ms. Decker, if I could

  21     ask you for you to please spell your full name?

  22                 THE WITNESS:    B-A-I-L-E-Y R-A-E D-E-C-K-E-R.

  23                 THE COURT:    Thank you, Ms. Decker.      All right, so

  24     before we proceed here today, I know you've been here in the

  25     courtroom and you heard the agent's testimony.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 23 of 68 PageID #: 115
                                                                          23

   1                 And so, before we proceed, I do want to confirm that

   2     you certainly understand that you have the right not to

   3     incriminate yourself while you're here before the Court here

   4     today.   Do you understand that?

   5                 THE WITNESS:     Yes, ma'am.

   6                 THE COURT:    And so, as it relates to any crimes that

   7     you might be alleged to be involved in, you fully understand

   8     that you have the right to remain silent and not to say

   9     anything that might cause you to be implicated or to adjudge

  10     your guilt related to those crimes.        Do you understand that?

  11                 THE WITNESS:     Yes, ma'am.

  12                 THE COURT:    Okay, and you've had an opportunity as

  13     well to talk with Ms. Adams, who is Mr. Dunn's lawyer, about

  14     your constitutional rights.       And following those conversations

  15     you made the decision to testify here today; is that correct?

  16                 THE WITNESS:     Yes, ma'am.

  17                 THE COURT:     All right, thank you.

  18                 Ms. Adams, you may proceed.

  19                 MS. ADAMS:     And Your Honor, before I get started, I

  20     just want to go ahead and give the Government my exhibits if

  21     that's okay?

  22                 THE COURT:     Yes, please.

  23                 MS. ADAMS:    And may I approach, too?

  24                 THE COURT:     You may.

  25                 MS. ADAMS:     Thank you.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 24 of 68 PageID #: 116
                                                                          24

   1                                DIRECT EXAMINATION

   2     BY MS. ADAMS:

   3             Q   Please state your name?

   4             A   Bailey Rae Decker.

   5             Q   And, Ms. Decker, how old are you?

   6             A   20.

   7             Q   And do you have any criminal history?

   8             A   No.

   9             Q   What is your current occupation?

  10             A   I am unemployed right now.

  11             Q   Okay.   And what is your relation to Mr. Dunn?

  12             A   We are dating.

  13             Q   Okay, and do you guys live together?

  14             A   Yes, ma'am.

  15             Q   All right, and for the record, do you and his family

  16     call him Mr. Dunn?

  17             A   We call him Austin.

  18             Q   Okay.   Which -- and that's his middle name?

  19             A   Yes.

  20             Q   Okay.   And where do you two reside?

  21             A   We reside on the same land as his parents, right next

  22     door.

  23             Q   All right, and how long have you lived there?

  24             A   A little -- about a month and a half.

  25             Q   Okay, and where did you live before then?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 25 of 68 PageID #: 117
                                                                          25

   1           A     Washington state.

   2           Q     And you moved here to be with Mr. Dunn?

   3           A     Yes, ma'am.

   4           Q     Okay, and now did Mr. Dunn ever travel to Washington

   5     to visit you?

   6           A     No, ma'am.

   7           Q     Okay, and why not?

   8           A     He was on probation at the time, so he wasn't able to

   9     travel to Washington.      And it was easier for me to come out

  10     here because I also live with my family up in Washington.

  11           Q     Okay, so he was -- he didn't come because he was

  12     obeying the rules of his probation?

  13           A     Yes, ma'am.

  14           Q     Okay, and who lives in your home?

  15           A     Me, Austin, and our puppy.

  16           Q     Okay.

  17                 MS. ADAMS:    And may I approach the witness, Your

  18     Honor?

  19                 THE COURT:    You may.   And I can give her these

  20     copies, because that's --

  21                 MS. ADAMS:    Oh, that'd be great.

  22     BY MS. ADAMS:

  23           Q     And if you go to the last photo, do you recognize

  24     that photo?

  25           A     Yes, that is our dog Goose (phonetic).
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 26 of 68 PageID #: 118
                                                                          26

   1             Q   Okay, and you guys reaching -- that's the one you

   2     adopted?

   3             A    Yes.

   4             Q    Okay, and let's see.    Now what does Mr. Dunn do for a

   5     living?

   6             A   He works for ADP, which is a restoration company.

   7             Q   Okay, and do you know how long he's worked there?

   8             A    I think about a year.

   9             Q    Okay, and what else does he do?

  10             A    He also has a business with custom leather work.

  11             Q   Okay, and I'm going to ask you to look at the other

  12     photos.     And how does he sell those goods?

  13             A    He sells them over -- he has a business Instagram

  14     page and he sells them on Twitter as well.

  15             Q    Okay, and looking at I believe Exhibit 3, is that the

  16     profile for his leather business?

  17             A    Yes, ma'am.

  18             Q   Okay, and what about the next pages, the next photos?

  19             A    Those are also his business Instagram.

  20             Q    Okay, and these are products that he makes and sells?

  21             A    Yes, ma'am.

  22             Q    Okay.    Is Mr. Dunn the financial caretaker of your

  23     home?

  24             A    He is.

  25             Q   Okay, and he provides for you and your dog?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 27 of 68 PageID #: 119
                                                                          27

   1            A    Yeah.

   2            Q    Well, you all's dog.     I don't --

   3            A    Yes, ma'am.

   4            Q    You guys share, sorry.      And have you ever known Mr.

   5     Dunn to be violent?

   6            A    No.

   7            Q    Have you ever known Mr. Dunn to harm someone?

   8            A    No.

   9            Q    Okay, and you know why we're here?

  10            A    Yes, ma'am.

  11            Q    And you understand the allegations against Mr. Dunn?

  12            A    Yes, ma'am.

  13            Q    Okay, have you viewed the Facebook posts that are at

  14     issue?

  15            A    I have.

  16            Q    Okay, let's see.     And do you believe that Austin

  17     would harm anyone?

  18            A    I do not.

  19            Q    Okay, do you believe that he would threaten to injure

  20     someone?

  21            A    No, ma'am.

  22            Q    Okay.   Does Austin like really care about people,

  23     too?

  24            A    Yes, ma'am.

  25            Q    Okay.   And with -- what was going on in America at
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 28 of 68 PageID #: 120
                                                                          28

   1     the time that these posts were shared?

   2           A      There was protests due to George Floyd's death and

   3     police brutality against black people.

   4           Q      Okay, so Mr. Dunn was upset about how people were

   5     being treated?

   6           A      Yes, ma'am.

   7           Q      All right.    And he didn't -- on one of the posts at

   8     issue, it was after the cops had pushed a older man down?            Do

   9     you recall that post?

  10           A      Yes.

  11           Q      Okay, and that made Austin, I'm sorry Austin, Mr.

  12     Dunn upset?

  13           A      Yes, ma'am.

  14           Q      Now do you believe that Mr. Dunn is going to hurt

  15     officers?

  16           A      No, ma'am.

  17           Q      Or anyone else?

  18           A      No.

  19           Q      In regards to most of the posts, did Mr. Dunn create

  20     them or were there -- would he share those?

  21           A      He shared most of them.

  22           Q      All right.    Let's talk about the day of Mr. Dunn's

  23     arrest.     When was he arrested?

  24           A      I believe it was June 9th.

  25           Q      Okay.   Was it early in the morning?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 29 of 68 PageID #: 121
                                                                          29

   1           A     Yes, ma'am.

   2           Q     Were you guys still sleeping or?

   3           A     Yes, we were still sleeping.

   4           Q     And what happened?

   5           A     We woke up to loud knocking on the door and yelling.

   6     Austin got out of bed and opened up the door.          And the S.W.A.T.

   7     was standing there.

   8           Q     All right.    Did Mr. Dunn obey the officer's orders?

   9           A     Yes, ma'am.

  10           Q     Okay.   Did Mr. Dunn ever try to run?

  11           A     No.

  12           Q     Did he ever try to resist arrest?

  13           A     No.

  14           Q     So he was compliant?

  15           A     Yes.

  16           Q     Okay, was there any type of issue at all with

  17     regarding his arrest?

  18           A     No.

  19           Q     Okay.   Now last week, some officers came to your home

  20     and asked you questions?

  21           Q     Yes, ma'am.

  22           Q     All right, and you were compliant?

  23           A     Yes.

  24           Q     At some point, there was a bong with what appeared to

  25     marijuana or hemp present in the home?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 30 of 68 PageID #: 122
                                                                          30

   1             A   Yes.

   2             Q   All right.    And you told the officers that it was

   3     yours?

   4             A   Yes, ma'am.

   5             Q   Okay, and did you also tell officers that Mr. Dunn

   6     smokes occasionally?

   7             A   I did.

   8             Q   Okay, and why did you say that?

   9             A   I was nervous and scared.      I didn't want anyone to

  10     get in trouble because I don't know if Austin actually smokes

  11     or not, because it was mine.

  12             Q   Okay.    Now you guys did have some firearms in your

  13     home?

  14             A   Yes, ma'am.

  15             Q   All right, and where did -- who did those guns belong

  16     to?

  17             A   Austin.

  18             Q   Okay, and where did he get those from?

  19             A   Two of them, he got back from Lubbock County when we

  20     got off of probation.

  21             Q   Okay, and how do you know that?

  22             A   I went with him to pick them up.

  23             Q   So the police gave him those guns?

  24             A   Yes, ma'am.

  25             Q   Now does the home that you and Mr. Dunn share have a
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 31 of 68 PageID #: 123
                                                                          31

   1     landline telephone?

   2           A     No, it does not.

   3           Q     All right, if the Court wanted a landline to give him

   4     a curfew to call to make sure he was home, would you be okay

   5     with getting one?

   6           A     Yes, ma'am.

   7           Q     All right.    If the Court releases Mr. Dunn, would you

   8     be willing to assist in making sure he gets to his court

   9     settings?

  10           A     Yes, ma'am.

  11           Q     Do you all have any type of large amounts of cash or

  12     anything to -- if he wanted to flee or anything like that?

  13           A     No, ma'am.

  14           Q     All right.    Does Mr. Dunn have a passport?

  15           A     No.

  16           Q     All right, if Mr. Dunn wanted to flee, would you

  17     assist him?

  18           A     No, ma'am.

  19           Q     All right, if the Court gives Mr. Dunn a set of rules

  20     to abide by, kind of like with the probation thing, would you

  21     help to make sure that he complies with all the rules?

  22           A     Yes, ma'am.

  23           Q     All right, do you believe that Mr. Dunn is a danger

  24     to society?

  25           A     No, ma'am.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 32 of 68 PageID #: 124
                                                                          32

   1            Q    Or a danger to anyone?

   2            A    No.

   3            Q    Okay.

   4                 MS. ADAMS:    No further questions, Your Honor.

   5                 THE COURT:    Thank you.

   6                                 CROSS-EXAMINATION

   7     BY MS. SMITH:

   8            Q    Good morning, Ms. Decker.

   9            A    Good morning.

  10            Q    You said you came down here from Washington state?

  11            A    Yes, ma'am.

  12            Q    When did you get here?

  13            A    I believe it was May 4th or 5th.

  14            Q    Of this year?

  15            A    It was a Monday, yes.

  16            Q    So you'd been down here less than two months?

  17            A    Yes, ma'am.

  18            Q    A little over one month?

  19            A    Yes, ma'am.

  20            Q    How did you and Mr. Dunn meet?

  21            A    We met a year ago over Twitter.

  22            Q    Okay, and what kind of site were you on that you met

  23     him?

  24            A    Twitter.

  25            Q    Was it just Twitter and you had -- how did you happen
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 33 of 68 PageID #: 125
                                                                          33

   1     upon him?    What, did you have something in common or?

   2             A   I -- we just had common followers and we ended up

   3     following each other at some point.

   4             Q   Okay, and so you met him a year ago on Twitter, and

   5     then, I'm assuming your relationship grew and you decided to

   6     move down here?

   7             A   Yes, I visited him about seven times before I came

   8     down.

   9             Q   Okay, so he was on probation a couple of the times

  10     while you visited him?

  11             A   Yes, ma'am.

  12             Q   And then he moved down here and you've been here a

  13     month and a half?

  14             A   Yes, ma'am.

  15             Q   You all live together?

  16             A   Yes, ma'am.

  17             Q   And so, I guess you're pretty much together every day

  18     since really nobody's working these days much, right?

  19             A   Yes, ma'am.

  20             Q   But you're telling the Court that you don't know if

  21     he smokes marijuana or not?

  22             A   We're not together every second of the day.          One of

  23     us has to go to the store or someone's sleeping.

  24             A   Okay.

  25             Q   So if he's smoking marijuana, he's sneaking around
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 34 of 68 PageID #: 126
                                                                          34

   1     and doing it behind your back?

   2           A     I would not say he's sneaking around.

   3           Q     He's not doing it in front of you, right?

   4           A     Yeah, but I wouldn't say he's sneaking around, hiding

   5     it.

   6           Q     But you have not seen him smoke it is what you're

   7     saying?

   8           A     Yes, ma'am.

   9           Q     And the marijuana was yours.       You brought it from

  10     Washington?

  11           A     I did not bring it from Washington.

  12           Q     Where did you get it?

  13           A     I believed I bought hemp from somewhere out here.

  14           Q     Were you smoking it?

  15           A     Yes, ma'am.

  16           Q     Now do you have a Facebook and Twitter?         Do you post

  17     on social media?

  18           A     Yes, ma'am.

  19           Q     Okay, what kind of sites do you post on?         Do you have

  20     any of these organizations that you belong to?

  21           A     No, ma'am.

  22           Q     Okay, and then, you were not -- you did not know Mr.

  23     Dunn when he was actually on probation in Lubbock, right?

  24           A     No, ma'am.

  25           Q     You don't know what happened out there?         You weren't
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 35 of 68 PageID #: 127
                                                                          35

   1     part of those things, right?

   2           A      No, ma'am.

   3                  MS. SMITH:    Okay.     I'll pass the witness, Your Honor.

   4                  THE COURT:     Thank you.

   5                  Ms. Adams, anything further for this witness?

   6                  MS. ADAMS:     Nothing further.

   7                  THE COURT:     All right, thank you, ma'am.     You may

   8     step down.

   9                  THE WITNESS:     Do you want --

  10                  THE COURT:     Yes, I will take those back.     Thank you

  11     very much, Ms. Decker.        Appreciate it.

  12           (The Judge confers with the Clerk)

  13                  THE COURT:     Ms. Adams, before you call your next

  14     witness, can I just confirm, do you have them marked 1 and 2?

  15                  MS. ADAMS:     No.

  16                  THE COURT:     Oh, did he take them back?

  17                  Mr. -- Agent Cotner, did you back to your table

  18     marked 1 and 2?     Do you mind handing those to Karen?

  19                  MR. COTNER:     Sure.

  20                  THE COURT:     And we can give you these unmarked

  21     copies.    I need to make sure that I keep all the marked copies

  22     with me.

  23                  MS. ADAMS:     I understand, Your Honor.

  24                  THE COURT:     All right, and then Ms. Adams, just to

  25     confirm, because at this time, you haven't moved to admit any
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 36 of 68 PageID #: 128
                                                                          36

   1     of these.    Are you moving to admit Exhibits 1, 2, and 3, 4, and

   2     5?

   3                 MS. ADAMS:     Yes, Your --

   4                 THE COURT:     And is this --

   5                 MS. ADAMS:     -- 6.

   6                 THE COURT:     -- 6, yes.

   7                 MS. ADAMS:     Yes, I am, Your Honor.

   8                 THE COURT:     Is there any objection to --

   9                 MS. SMITH:     No, Your Honor.

  10                 THE COURT:     Okay, there being no objection,

  11     Defendant's Exhibits 1 through 6 will be admitted.           All right,

  12     Ms. Adams, you may call your next witness.

  13           (Defendant's Exhibits 1 through 6 admitted into evidence)

  14                 MS. ADAMS:    I would like to call Rick Dunn, Your

  15     Honor.

  16                 THE COURT:     Thank you.

  17                                        RICK DUNN

  18     called as a witness for the Defendant, having been duly sworn

  19     testified as follows:

  20                 THE COURT:    All right, sir, if I could ask, if you'll

  21     state your full name and if you'll spell it as well for me,

  22     please.

  23                 THE WITNESS:    Rick Andrew Dunn, R-I-C-K A-N-D-R-E-W

  24     D-U-N-N.

  25                 THE COURT:     Thank you very much.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 37 of 68 PageID #: 129
                                                                          37

   1                 Ms. Adams, you may proceed.

   2                 MS. ADAMS:     Thank you, Your Honor.

   3                                 DIRECT EXAMINATION

   4     BY MS. ADAMS:

   5            Q    Mr. Dunn, how old are you?

   6            A    65.

   7            Q    Okay, and do you have any criminal history?

   8            A    I'm sorry?

   9            Q    I'm sorry.    Do you have any criminal history?

  10            A    No, ma'am.

  11            Q    Okay, and are you currently employed?

  12            A    I'm retired.

  13            A    All right, and what did you do before you retired?

  14            A    I was a pilot for Southwest Airlines and also a

  15     federal agent for Department of Homeland Security.

  16            Q    Okay, and how long were you working as a federal

  17     agent for the Homeland Security?

  18            A    15 years, from 2005.

  19            Q    Uh-huh, and when did you retire from your federal

  20     job?

  21            A    In April of this year.

  22            Q    All right.    And are you currently married?

  23            A    Yes, ma'am.

  24            Q    All right, and how long have you been married?

  25            A    32 years.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 38 of 68 PageID #: 130
                                                                          38

   1           Q     Okay, and what is your relation to Mr. Dunn?

   2           A     He's my youngest son.

   3                 MS. ADAMS:    Okay, and Your Honor, I have for clarity,

   4     he's Mr. Dunn, and he's Mr. Dunn, so I don't know how you want

   5     me to differentiate in my questions?

   6                 THE COURT:    Sir, would you find it acceptable to

   7     refer to you by your first name here today?

   8                 THE WITNESS:     That would be great.

   9                 THE COURT:    All right, Ms. Adams, if you'll proceed

  10     in that manner.

  11                 MS. ADAMS:     Thank you, Your Honor.

  12     BY MS. ADAMS:

  13           Q     And your wife is Mr. Dunn's mom?

  14           A     Yes, ma'am.

  15           Q     Okay, and where do you and your wife reside?

  16           A     324 Porter Road, Bartonville, Texas.

  17           Q     Okay, and how long have you all lived there?

  18           A     We've been there four years.

  19           Q     Okay, and where did you all live before you lived in

  20     Bartonville?

  21           A     We lived in Double Oak, Texas.

  22           Q     And how long did you all live there?

  23           A     18 years.

  24           Q     Okay.   And did Austin also live -- Austin, I'm sorry.

  25     Mr. Dunn also live there?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 39 of 68 PageID #: 131
                                                                          39

   1           A     Yes, ma'am.

   2           Q     All right, and the -- your previous home, that's

   3     about how many -- how far is it from Bartonville to Double Oak?

   4           A     Three miles.

   5           Q     All right, let's talk about your current home.          Do

   6     you guys refer to it as a property or just your home?

   7           A     We refer to it as our ranch.

   8           Q     Okay, and how large is your ranch?

   9           A     We have 7 acres and lease another 2 acres, so

  10     approximately 9 to 10 acres.

  11           Q     And what is on the ranch?

  12           A     We have a typical ranch.      We have horses.     We have

  13     donkeys, we have chickens, we have goats, we have pigs, farm

  14     animals, ranch animals.

  15           Q     And there's two homes on the -- on your ranch?

  16           A     Yes, ma'am.

  17           Q     Okay.   And who lives I guess let's say in the main

  18     house?

  19           A     Me and my wife.

  20           Q     All right, and who lived in the guest house?

  21           A     Austin and Bailey, his girlfriend.

  22           Q     All right, how far is the guest house from the main

  23     house?

  24           A     64 feet.

  25           Q     So you can see it out the window?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 40 of 68 PageID #: 132
                                                                          40

   1             A    Oh, we can see it out the window and we also have

   2     cameras.

   3             Q    Okay.   Is there a fence on the ranch?

   4             A    Not separating the two houses.      The entire ranch is

   5     fenced off, yes.

   6             Q    How many children do you have?

   7             A    Two boys.

   8             Q    And Mr. Dunn is the youngest?

   9             A    Yes, ma'am.

  10             Q    And you have a -- the oldest.      What is his name?

  11             A    John Andrew Dunn.

  12             Q    And where does John live?

  13             A    Right now, he lives in a group home, a host home, in

  14     Aubrey, Texas.

  15             Q    Okay, and how long has he lived there?

  16             A    He's been there since I believe about early March of

  17     this year.

  18             Q    Okay, and just for the record, John is disabled,

  19     that's why he's there?

  20             A    Yes.

  21             Q    All right.    And he needs round-the-clock care?

  22             A    24 hour, 7 day a week care.

  23             Q    All right.    Has John ever lived with you and your

  24     wife?

  25             A    Yes, yeah.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 41 of 68 PageID #: 133
                                                                          41

   1           Q      All right, and when John lived with you and your

   2     wife, did Mr. Dunn help you and your wife with John?

   3           A      Yes, ma'am.

   4           Q      All right.    Now where does Mr. Dunn work?

   5           A      He works at ADP Restoration Company.       He owned his

   6     own leather company and he works for me as a ranch hand.

   7           Q      All right, and him working for you as a ranch hand,

   8     is that -- does that include a lot of duties?

   9           A      Yes, ma'am, a lot of duties.      It would be ranch hand

  10     duties, if you know what that is.        It's anywhere from taking

  11     care of horses, feeding horses, mending fences, fixing

  12     equipment.    It's a very busy full-time job.

  13           Q      All right, and is it fair to say that Mr. Dunn does

  14     most of the work?

  15           A      Yes, ma'am, he does now, because I'm getting older

  16     and I can't work as much as I used to.

  17           Q      I understand.   So Mr. Dunn is essential to running

  18     the ranch?

  19           A      Yes, ma'am.

  20           Q      All right.    Before he worked for the restoration

  21     company, where did he work before that?

  22           A      He worked for Arthur Surveying Company.

  23           Q      Okay.

  24           A      I think that's out of Flower Mound.

  25           Q      All right, and where did he work before that?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 42 of 68 PageID #: 134
                                                                          42

   1           A      I don't -- he worked for another surveying company.

   2     He also worked for Johnson Machinery, based out of Irving.

   3           Q      So is it safe to say that Mr. Dunn has always worked?

   4           A      Yes, ma'am.

   5           Q      All right.    Do you understand the allegations against

   6     Mr. Dunn?

   7           A      Yes, ma'am.

   8           Q      And do you know about social media like Facebook and

   9     Twitter?

  10           A      I don't know about Twitter.      I do know about

  11     Facebook.

  12           Q      All right.    And do you understand that there's a

  13     difference between a post someone makes and a post someone

  14     shares?

  15           A      Yes, ma'am.

  16           Q      All right.    Have you reviewed some of the posts that

  17     are in question?

  18           A      Yes, ma'am.

  19           Q      And are some of those posts that other people made

  20     and Mr. Dunn shared?

  21           A      Yes, ma'am.

  22           Q      And you are aware what was going on in the world at

  23     that time?

  24           A      Yes, ma'am.

  25           Q      All right.    There were many videos of officers
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 43 of 68 PageID #: 135
                                                                          43

   1     harming people?

   2           A     Yes, ma'am.

   3           Q     All right.    In one of the videos, it shows what

   4     appears to be an older man on the ground and the man bleeding?

   5           A     Yes, ma'am.

   6           Q     All right, and that video's kind of upsetting?

   7           A     Yes, ma'am.

   8           Q     All right, and that upset Mr. Dunn?

   9           A     Yes, ma'am.

  10           Q     All right.    And those types of videos, they upset a

  11     lot of people?

  12           A     A lot of people.

  13           Q     All right.

  14           A     Not only on social media, but on national TV.

  15           Q     Okay, do you believe that Mr. Dunn would harm

  16     someone?

  17           A     No, ma'am.

  18           Q     Okay, and do you believe that Mr. Dunn would shoot

  19     anyone?

  20           A     No, ma'am.

  21           Q     Okay, now Mr. Dunn had guns in his home.         There were

  22     three guns that were taken.       Did you -- do you -- are you aware

  23     of that?

  24           A     Yes, ma'am.

  25           Q     All right, and did Austin own -- Austin.         Did Mr.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 44 of 68 PageID #: 136
                                                                          44

   1     Dunn own all of those guns?

   2           A     No, ma'am.

   3           Q     Okay, and which one didn't he own?

   4           A     He didn't own the shotgun, 12 gauge shotgun.

   5           Q     All right, and who is the owner of that gun?

   6           A     I am.   It was a family gun as is all my guns.

   7           Q     Okay, and why did Mr. Dunn have the shotgun?

   8           A     Well, as being a ranch hand, we carry a gun with us

   9     when we go out for various reasons, snakes, coyotes.           We've had

  10     instances of bob -- of mountain lions coming on our property,

  11     killed four goats a year and a half ago.

  12           Q     Okay.

  13           A     We lose regularly chickens and cats.        So we keep an

  14     eye on bobcats and coyotes.

  15           Q     All right, so he wasn't -- Mr. Dunn didn't have the

  16     guns to hurt anyone?

  17           A     No, ma'am.

  18           Q     And, in fact, you may not know this, but did Mr. Dunn

  19     even have ammunition for the firearms?

  20           A     Not for the shotgun.     He may -- he had some -- well,

  21     he had a couple shells for the shotgun, which I -- which were

  22     my shells also, but they were buckshot.         I don't know that

  23     he -- I don't know if he had any ammunition for the other guns

  24     or not.

  25           Q     Okay, when Mr. Dunn was arrested, did he obey the
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 45 of 68 PageID #: 137
                                                                          45

   1     officers' commands?

   2           A     Yes, ma'am.

   3           Q     As far as you know?     Okay.

   4           A     Yes, ma'am.

   5           Q     And when he was arrested, as far as you know, he

   6     opened the door for officers?

   7           A     As far as I know, yes, ma'am.

   8           Q     All right.    Did Mr. Dunn ever try to run from

   9     officers?

  10           A     No, ma'am.

  11           Q     Did he ever try to resist arrest?

  12           A     No, ma'am.

  13           Q     All right, so he was very compliant?

  14           A     Yes, ma'am.

  15           Q     All right.    Now does Mr. Dunn drink heavily?

  16           A     No, ma'am.

  17           Q     Does Mr. Dunn use drugs?

  18           A     No, ma'am.

  19           Q     Is Mr. Dunn a violent person?

  20           A     No, ma'am.

  21           Q     All right.    And if the Court releases Mr. Dunn, would

  22     you be willing to let him move into your home like from the

  23     guest home to the main house?

  24           A     Yes, ma'am.

  25           Q     All right, does your home have a landline?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 46 of 68 PageID #: 138
                                                                          46

   1           A     No, ma'am.

   2           Q     Okay, if the Court releases him on a curfew and it

   3     wants to call to ensure he's home, would you be willing to

   4     install a landline into your house?

   5           A     Yes, ma'am.

   6           Q     All right.    Are there any firearms in your house?

   7           A     Yes, ma'am.

   8           Q     Okay, and would you tell us about those firearms?

   9           A     As mentioned earlier, they're family-owned firearms

  10     that have been passed down from my grandfather, who was a state

  11     policeman in New Mexico, to my dad, who passed them on to me.

  12           Q     So they're historic heirloom-type firearms?

  13           A     Yes, ma'am.

  14           Q     Okay, would you be willing to surrender them to the

  15     Court if requested, so that Mr. Dunn could be released?

  16           A     Yes, ma'am.

  17           Q     And does Mr. Dunn have a passport?

  18           A     No, ma'am.

  19           Q     Okay.   Do you have a passport?

  20           A     Yes, ma'am.

  21           Q     All right, would you be willing to surrender it if

  22     the Court requested so?

  23           A     Yes, ma'am.

  24           Q     All right.    If the Court releases Mr. Dunn and he

  25     breaks the rules, would you notify the Court?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 47 of 68 PageID #: 139
                                                                          47

   1           A      Yes, ma'am.

   2           Q      Okay.    If the Court releases Mr. Dunn and he attempts

   3     to flee, would you assist him?

   4           A      No, ma'am.

   5           Q      Okay, and is there anything else that you would like

   6     the Court to know about Mr. Dunn?

   7           A      He's my son.    He's lived with us.     He's 30.    He's

   8     lived with us for 28 years of those 30 years off and on.            So

   9     I've never seen him in a fight.        Never hurt anybody.      He's very

  10     compassionate.       He -- in college, he did work for a day hab,

  11     daycare place.       Loves little kids.   Wouldn't hurt a flea.

  12                  MS. ADAMS:     Okay, nothing further, Your Honor.      Pass

  13     the witness.

  14                  THE COURT:     Okay.

  15                                     CROSS-EXAMINATION

  16     BY MS. SMITH:

  17           Q      Good morning, Mr. Dunn, just a couple questions.

  18           A      Good morning.

  19           Q      So you said that your son had lived with you 28 out

  20     of the 30 years.      Was he living with you when the charges that

  21     occurred in Lubbock happened?        Were you in Lubbock?

  22           A      No, ma'am.     He was in -- he was living in Lubbock at

  23     that time.

  24           Q      Okay, are you aware of what those charges were for?

  25           A      Yes, ma'am.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 48 of 68 PageID #: 140
                                                                          48

   1             Q      Okay, you heard -- when you heard the agent testify,

   2     you knew what he had been in trouble for?

   3             A      Yes, ma'am.

   4             Q      And did you know -- you just said he's not a drug

   5     user.       Did you know he failed 20-plus urinalysis tests while he

   6     was on probation?

   7             A      I knew he had failed some.    I didn't know how many.

   8             Q      Okay, so he at least has been a drug user?

   9             A      No, ma'am.

  10             Q      You think he failed them because he was taking

  11     something else or?

  12             A      I don't know.

  13             Q      Yeah.

  14             A      He's not -- I know he's not a drug user.

  15             Q      Okay, we understand what --

  16             A      If you consider one time smoking a -- pot or joint or

  17     whatever it is, if you consider that a drug user, then I guess

  18     so, but he's not a -- he is not a drug addict.

  19             Q      Okay, well, that's -- those are two different things.

  20     I agree with you there.        Those are two different things, but

  21     you understand that a urinalysis is what -- is tests -- tests

  22     for drug use, right?

  23             A      Yes, ma'am, when the last one was a year ago, well,

  24     he's had several over the last few years that he's passed.             He

  25     hasn't failed in quite some time now.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 49 of 68 PageID #: 141
                                                                          49

   1           Q     Okay, but he did fail several when he was on

   2     probation, that's my point?

   3           A     Right.

   4           Q     Right?

   5           A     As I answered before, yes, ma'am, I know of some.

   6           Q     Okay, and so you're not -- you're not on social media

   7     or are you on Facebook or?

   8           A     I am on Facebook.

   9           Q     Okay, that's the only one?

  10           A     Yes, ma'am.

  11           Q     Okay, and some of those posts, of course, were

  12     shared.   Did you see all the posts once Ms. -- once your son

  13     was charged with this crime?       Did you see all the posts or?

  14           A     I've seen all -- I've looked at all the posts that

  15     were in question.

  16           Q     Okay.

  17           A     Well, in the time frame period, there's a lot of

  18     posts that --

  19           Q     Oh.

  20           A     -- had nothing to do with it, too.

  21           Q     Right.   I'm not saying all the Facebook, because that

  22     would -- that could be a lot.

  23           A     Well, I meant in the time period.

  24           Q     Yeah.    Yeah.

  25           A     Yes, ma'am, I did look back at it.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 50 of 68 PageID #: 142
                                                                          50

   1           Q     Yeah.   So a lot of them, he does say things like

   2     shoot back, things like that, correct?

   3           A     Yes, ma'am.

   4           Q     There's several posts like that, right?

   5           A     Yes, ma'am.

   6                 MS. SMITH:     Okay, I'll pass the witness, Your Honor.

   7                 THE COURT:     Thank you.

   8                 Anything further for this witness?

   9                 MS. ADAMS:     Yes, one question, Your Honor.

  10                                  REDIRECT EXAMINATION

  11     BY MS. ADAMS:

  12           Q     You may recall, the post where it said shoot back,

  13     that was officers were shooting tear gas, correct?

  14           A     Yes, ma'am.

  15           Q     So shooting back would be shooting tear gas, correct?

  16           A     Yes, ma'am.

  17                 MS. ADAMS:     Okay, no further questions.

  18                 THE COURT:    Anything further?

  19                 MS. SMITH:    No, Your Honor, thank you.

  20                 THE COURT:    All right, thank you.      You may step down.

  21                 THE WITNESS:    Thank you.

  22           (Witness is excused)

  23                 THE COURT:    Ms. Adams, you may call your next

  24     witness.

  25                 MS. ADAMS:    I would like to call Ms. Judy Dunn, Your
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 51 of 68 PageID #: 143
                                                                          51

   1     Honor.

   2                                     JUDY DUNN

   3     called as a witness for the Defendant, having been duly sworn

   4     testified as follows:

   5                 THE COURT:    Ms. Dunn, before we begin, if I can ask

   6     if you'll just state your full name for the record and spell it

   7     as well, please?

   8                 THE WITNESS:    Judy Elaine Dunn, J-U-D-Y E-L-A-I-N-E

   9     D-U-N-N.

  10                 THE COURT:     Thank you.

  11                 Ms. Adams, you may proceed.

  12                 MS. ADAMS:     Thank you.

  13                                 DIRECT EXAMINATION

  14     BY MS. ADAMS:

  15           Q     Ms. Dunn, please tell us your age, if you don't mind?

  16           A     68.

  17           Q     Okay, and what is your current occupation?

  18           A     I'm a retired homemaker.

  19           Q     And before you were a homemaker, how were you

  20     employed?

  21           A     I worked as a substitute teacher throughout Denton,

  22     ISD, Louisville Independent School District for the entire time

  23     that my two children were in kindergarten through 12th grade.

  24           Q     Okay, and was that to assist your sons or?

  25           A     In my words, it was to help the teachers help my
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 52 of 68 PageID #: 144
                                                                          52

   1     children.

   2           Q     I understand.    And before you were a substitute

   3     teacher, what did you do?

   4           A     I was a flight attendant for Pan American World

   5     Airways out of Miami, Florida.

   6           Q     Okay, and your job with Pan America (sic), is that

   7     how you met your husband?

   8           A     Yes, ma'am.

   9           Q     Okay, and you currently reside in Bartondale?

  10           A     Yes, ma'am.

  11           Q     All right, and where did you live before that?

  12           A     In Double Oak, Texas, three miles away.

  13           Q     All right, and what are the daily activities of

  14     taking care of the ranch at your house?

  15           A     Well, I deal with most of the inside things.          Taking

  16     care of animals.     There's feeding the horses, ranch type of

  17     work, tractors, hay, baling.

  18           Q     All right.

  19           A     Any type of outdoor work that ranch requires.

  20           Q     All right, and your husband mentioned that you have

  21     another son, who is John (phonetic)?

  22           A     Yes, ma'am.

  23           Q     All right, and John lives in a host home right now?

  24           A     Yes, ma'am.

  25           Q     All right, and why is he there?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 53 of 68 PageID #: 145
                                                                          53

   1             A   Because he has special needs.

   2             Q   Okay, and does he require a significant amount of

   3     care?

   4             A   24/7, yes.

   5             Q   And before that, John lived with you and your

   6     husband?

   7             A   Yes, ma'am.

   8             Q   Okay, and when he lived with you and husband, did Mr.

   9     Dunn help him or help you with caring for John?

  10             A   Yes, there's very few people that we trust to take

  11     care of John, because he's nonverbal.         And so, his brother

  12     Austin is the one that we trust.

  13             Q   I understand.    Okay, and let's see.      Now years ago,

  14     Mr. Dunn got into trouble.       You're aware of that?

  15             A   Yes, ma'am.

  16             Q   All right, and he has completed his probation; is

  17     that right?

  18             A   Yes, ma'am.

  19             Q   All right.    Now when Mr. Dunn was in Lubbock,

  20     he -- that's when he was stationed in the Marines?

  21             A   Yes, ma'am.

  22             Q   All right.    And he was in the Marines for over a

  23     year?

  24             A   Yes, ma'am.

  25             Q   All right, now how is Mr. Dunn currently employed?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 54 of 68 PageID #: 146
                                                                          54

   1             A   He works for ADP Restoration and he also started his

   2     own leather works business on his own.

   3             Q   Okay, and before he worked for ADP, where did he

   4     work?

   5             A   Arthur Surveying.

   6             Q   Okay.

   7             A   They're out of Flower Mound, I think.

   8             Q   Okay, let's see, does Mr. Dunn have a passport?

   9             A   No.

  10             Q   No, this Mr. Dunn.

  11             A   I was going to say, no, he doesn't.

  12             Q   Okay, just wanted to be sure.       All right.    All right,

  13     now you heard the Prosecutor talk about Mr. Dunn having

  14     probation violations for drug use?

  15             A   Yes, ma'am.

  16             Q   All right, and he was -- he used marijuana?

  17             A   That's my understanding, yes.

  18             Q   All right, do you know why he was using marijuana?

  19             A   Probably because --

  20                 MS. SMITH:    Your Honor, I'm going to object to

  21     speculation.      She doesn't know he was using it, so she can't

  22     speculate on why.

  23                 THE COURT:    I'm going to allow her to answer the

  24     question.

  25                 THE WITNESS:    Well, I wasn't finished.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 55 of 68 PageID #: 147
                                                                          55

   1     BY MS. ADAMS:

   2           Q     It's okay.    You can proceed.

   3           A     Okay, Austin had two major back surgeries.         And he

   4     had stated that he didn't want to take drugs that would make

   5     him addicted, like opiates.

   6           Q     Uh-huh.

   7           A     And that's why he wouldn't take any other kind of

   8     drugs.

   9           Q     Okay.   Now if the Court releases Mr. Dunn, would you

  10     be willing to be like the third-party custodian to assist and

  11     make sure that he got to Court?

  12           A     Yes, ma'am.

  13           Q     All right, and would you be willing for him to move

  14     from the guest house into you all's main home?

  15           A     Yes, ma'am.

  16           Q     Okay, and you understand that you are aware of the

  17     social medial posts, correct?

  18           A     Yes, ma'am.

  19           Q     All right, and do you believe that Mr. Dunn would

  20     harm anyone?

  21           A     No.

  22           Q     Okay, do you believe that Mr. Dunn would shoot anyone

  23     or cause anyone type of -- injure anyone?

  24           A     No.

  25           Q     And Mr. -- how would you describe Mr. Dunn?
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 56 of 68 PageID #: 148
                                                                          56

   1           A     Compassionate, caring, helpful.

   2           Q     Okay.   The -- you all have firearms in your home?

   3           A     Yes, ma'am.

   4           Q     They're your husband's --

   5           A     Yes, ma'am.

   6           Q     -- but they're heirloom firearms.        Does Mr. Dunn,

   7     your son Mr. Dunn, does Mr. Dunn -- he doesn't abuse alcohol?

   8           A     No.

   9           Q     Okay, he doesn't abuse drugs?

  10           A     No.

  11           Q     Okay, is he currently taking any type of medications?

  12           A     I'm not aware of any.

  13           Q     Okay, have you ever seen Mr. Dunn exhibit violent

  14     behavior?

  15           A     No.

  16           Q     Okay, and is there anything else that you would like

  17     the Court to know about Mr. Dunn?

  18           A     He is hard working and he has values that his dad and

  19     I raised him with.

  20           Q     And would you -- you wouldn't help him flee or

  21     anything like that?

  22           A     No.

  23           Q     Okay, and in fact when he was arrested, was he

  24     compliant and obeying the officers?

  25           A     Yes, uh-huh.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 57 of 68 PageID #: 149
                                                                          57

   1           Q      Okay, he didn't try to resist arrest or harm anyone?

   2           A      No, ma'am.

   3                  MS. ADAMS:    Okay.   No further questions, Your Honor.

   4                  MS. SMITH:   No questions, Your Honor.

   5                  THE COURT:   All right.    Thank you, ma'am.     You may

   6     step down.

   7                  Ms. Adams, do you have any further witnesses to

   8     present or evidence to proffer to the Court at this time?

   9           (Witness is excused)

  10                  MS. ADAMS:    I do have evidence for proffer, Your

  11     Honor.

  12                  THE COURT:    If you'll please proceed.

  13                  MS. ADAMS:   May I approach, Your Honor?

  14                  THE COURT:    Yes, please.

  15                  MS. ADAMS:    Your Honor, what I have provided

  16     is -- these are from Lubbock County, Texas in regards his

  17     previous probation.       There were -- it's just basically a

  18     history of all the settings and the events that happened.

  19                  The second document is the previous probation

  20     violation motion.     If you look at the last page, the first and

  21     the -- it would be the second page because there's a page for

  22     the (indiscernible), they do list his failed urinalysis.            The

  23     last one they list was in April of 2019.

  24                  However, on the previous page, the last failed one

  25     was actually in 2018.      And I contacted the Court to verify
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 58 of 68 PageID #: 150
                                                                          58

   1     that.    So we're -- that's the last of his failed urinalysis was

   2     in 2018.

   3                  And Mr. Dunn did complete the probation and was

   4     discharged from the further adjudication probation.           So I saw

   5     in the Pre-trial -- I'm sorry, and the Pre-trial Services

   6     Report, that's what I refer to it as, that has showed a

   7     conviction.

   8                  Neither -- he was not convicted of either offense.

   9     He -- both of them were dismissed after he was discharged from

  10     probation.

  11                  THE COURT:   Okay, and I'll just confirm, is there any

  12     objection to the proffer?

  13                  MS. SMITH:   No, Your Honor.

  14                  THE COURT:   All right, then we'll go ahead and mark.

  15     The last exhibit was Defendant's Exhibit 6.          So we will

  16     collectively mark these documents, these three documents

  17     together as Defendant's Exhibit 7.

  18                  All right, Ms. Adams, do you have anything further to

  19     proffer to the Court at this time?

  20             (Defendant's Exhibit 7 admitted into evidence)

  21                  MS. ADAMS:   No, Your Honor.     If I may have -- if the

  22     Court will allow argument?

  23                  THE COURT:   I will.   In light of the fact that this

  24     is not a presumption case, I'll hear from the Government first.

  25                  MS. SMITH:   Your Honor, this is not a presumption
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 59 of 68 PageID #: 151
                                                                          59

   1     case.   However, there are just too many red flags here.           This

   2     isn't a Mr. Dunn has lived with Ms. Decker for a month and a

   3     half and been nice and she doesn't know if he smokes marijuana.

   4                 This is repeated behavior.       The reason he was on

   5     probation, although he wasn't convicted of it, both were

   6     violent incidents, one with a firearm, one was slashing

   7     someone's tires.

   8                 The probation officer who did -- finally, he did

   9     discharge, which we acknowledge from probation said she

  10     was -- he said she was the only law enforcement officer he

  11     didn't want to kill.

  12                 And then we have those posts.       And not just one post

  13     where he's mad, as many people in America are about what

  14     happened to George Floyd.

  15                 There's several posts.      Shoot those officers.      Any

  16     time there's an officer, let's shoot him.         Let's line them up

  17     and shoot them.

  18                 And then, they go to his house and they find three

  19     guns and marijuana, which Ms. Decker now says is hemp, but told

  20     the officers it was marijuana and also told the officers she

  21     got it in Washington and then told me she didn't.

  22                 So I'm not sure what the truth is there.         The point

  23     is there's marijuana in house.       There's guns in the house.

  24     He's made several threats.

  25                 Because of his charges in Lubbock, he was discharged
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 60 of 68 PageID #: 152
                                                                          60

   1     from the military.        He did have, although he did finally

   2     successfully complete it, he had many, many violations of his

   3     probation.    He's not a good candidate for release.         He kept

   4     testing positive and kept testing positive, not just for

   5     marijuana, but also for cocaine.

   6                  And he had other failures to comply.       Failure to

   7     report, commission of a new offense, alcohol abuse, other

   8     violations in these.

   9                  Then he gets another chance.      He's extended one more

  10     time.    Then he has more violations.      Use of cocaine and

  11     opiates.     Tested positive for both of those on the second one.

  12     So if you combine all of the circumstances, Your Honor.

  13                  And there's no doubt that Mr. and Mrs. Dunn are very

  14     nice people.     That's not the issue here.

  15                  The issue is this Mr. Dunn, who has done repeatedly

  16     over and over made threats of violence and is a danger to the

  17     community.     And we'd ask the Court to detain him.

  18                  THE COURT:     Thank you.

  19                  Ms. Adams?

  20                  MS. ADAMS:    Yes, Your Honor, sorry.     I forgot

  21     something.     I forgot I had something.      May I approach, Your

  22     Honor?

  23                  THE COURT:     You may.

  24                  Any objection?     All right, there being no objection

  25     then, this will be admitted as Defendant's Exhibit Number 8.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 61 of 68 PageID #: 153
                                                                          61

   1                 Ms. Adams, you may proceed with argument.

   2           (Defendant's Exhibit 8 admitted into evidence)

   3                 MS. ADAMS:    Thank you, Your Honor.      What I've handed

   4     you, what I provided, is the order of the further adjudication

   5     from Lubbock County.

   6                 And if you look at the subsequent pages, there is a

   7     laundry list of conditions.       And Lubbock has one of the

   8     strictest requirements for probation throughout the state of

   9     Texas.   And he complied and he was successfully discharged.

  10                 The Government brought up that he had a violation for

  11     having -- committing a new offense, a new offense that was

  12     never charged, that he was never charged with.          And that

  13     probation violation was subsequently dismissed.

  14                 Contrary to the Pre-trial Services Report, Mr. Dunn

  15     has no criminal history.      He completed his deferred

  16     adjudication for his offense on very, very strict requirements,

  17     that even restricted his travel and gave him a curfew and other

  18     requirements.

  19                 And those requirements are similar to what the Court

  20     can do here.    The Court can give him a curfew.        The Court can

  21     place him on electronic leg monitor.         The Court can even put

  22     him on full house arrest.

  23                 While on probation, Mr. Dunn did have -- did test

  24     positive for marijuana and other drugs as I provided to you

  25     with the violation.      The last one was in 2018.      So we're at two
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 62 of 68 PageID #: 154
                                                                          62

   1     years since his last positive U.A.

   2                  In regards to the alleged statements by his probation

   3     officer that he's anti-government and that she's the only

   4     person that he would trust, that's contrary to everything here.

   5     He was in the military.      His dad is a -- was a federal agent

   6     for years.

   7                  And in regards to him -- the post about the boogaloo

   8     movement, they're white nationalists, so it can't go hand and

   9     hand because he's out here supporting black people and black

  10     people's rights.

  11                  And, oh, sorry, Mr. Dunn and his family are willing

  12     to assist him in getting support, complying with the rules.                He

  13     does not have a passport.

  14                  He had other witnesses that were willing to come.

  15     They came -- they were coming on Monday, but because it was

  16     cancelled.

  17                  And due to the restrictions with the Court, they did

  18     not appear today.     We did -- I -- because there were other

  19     cases on the docket and I knew that there were restrictions.

  20                  In addition, since Monday, there were no Covid-19

  21     cases in Collin County Jail.       As of last night, there were

  22     three.

  23                  And I would like the Court to consider that in

  24     releasing Mr. Dunn and having him susceptible to contracting

  25     Covid when he can be on home confinement or electronic leg
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 63 of 68 PageID #: 155
                                                                          63

   1     monitoring.

   2                 Mr. Dunn is not a flight risk.       He's lived, other

   3     than when he was stationed in Lubbock, he's 30 years old.            He's

   4     been in the Eastern District for 28 years.

   5                 Mr. Dunn has always worked.       He, like other

   6     Americans, are working less due to Covid and the current

   7     unemployment rate.

   8                 Mr. Dunn still works for his family at their ranch

   9     and assisting their family with maintaining their property, and

  10     selling his leather products, and will return to work if the

  11     Court allows upon his release.

  12                 Mr. Dunn, if he was the threat that the Government

  13     state that he is, when he was arrested, people who are a threat

  14     and anti-government and all these things, they don't get up and

  15     open the door for the cops.

  16                 He got -- he opened the door for the officers and did

  17     not attempt to flee, did not attempt to resist arrest.            Even by

  18     the agent's own testimony, he was cooperative.          He did not have

  19     any type of issues.

  20                 In fact, the only -- he left his home in his

  21     underwear without even clothes.        He -- and I think that most

  22     people, of course, would want pants.         He was extremely

  23     compliant and helpful.

  24                 Mr. Dunn is not going to flee.       There are several,

  25     several conditions that the Court can impose like as I stated,
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 64 of 68 PageID #: 156
                                                                          64

   1     a curfew, home confinement, electronic leg monitoring.

   2                 And I am asking that the Court release Mr. Dunn and

   3     he also provide U.A., urinalysis testing, to the Court if it

   4     requires that.

   5                 Mr. Dunn is -- and his family are willing to meet any

   6     set of conditions that the Court provides for his release.

   7                 THE COURT:    Ms. Adams, I'd like an opportunity

   8     obviously to look at the documents you've proffered, but I do

   9     have a question.

  10                 MS. ADAMS:    Uh-huh.

  11                 THE COURT:    In the order of deferred adjudication

  12     you've provided to the Court, it indicates that he was

  13     being -- when he was on probation, he was remaining in Denton

  14     County and was being supervised there.

  15                 So during each of the urinalysis that he's alleged to

  16     have failed in 2016, '17, and '18, was he residing with his

  17     parents at that time?

  18                 MS. ADAMS:    Yes.

  19                 THE COURT:    All right.    Anything further from the

  20     Government in argument at this time?

  21                 MS. SMITH:    No, Your Honor.

  22                 THE COURT:    All right, I am going to take the matter

  23     under advisement.     I need an opportunity obviously to review

  24     each of the reports, Ms. Adams, that you proffered to the

  25     Court.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 65 of 68 PageID #: 157
                                                                          65

   1                 As well, my understanding is that as far as

   2     information that was provided to Pre-trial Services for running

   3     of criminal histories, we only have one of the residence that

   4     is at the ranch property where you're requesting that he be,

   5     you know, permitted to reside.

   6                 MS. ADAMS:    Uh-huh.

   7                 THE COURT:    And so, I'm going to ask if you can

   8     provide information to Pre-trial Services, so that the criminal

   9     histories can be obtained for all persons who will be residing

  10     at the property that you're requesting Mr. Dunn be released to.

  11                 After I receive that information from Pre-trial

  12     Services and have an opportunity to review the evidence you

  13     proffered to the Court, following that, I'll make my

  14     determination.

  15                 If it's necessary, we'll reconvene for entry of

  16     conditions or I'll otherwise enter an order of detention.

  17                 Is there anything further from the Government at this

  18     time?

  19                 MS. SMITH:    No, Your Honor, thank you.

  20                 THE COURT:    Ms. Adams, anything further from you?

  21                 MS. ADAMS:    No, but I do have a question.

  22                 THE COURT:    You may ask a question.

  23                 MS. ADAMS:    You said we may reconvene.       So is it okay

  24     for me to leave Court or should I stay here?

  25                 THE COURT:    No, I have to get Pre-trial.       You're
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 66 of 68 PageID #: 158
                                                                          66

   1     going to need to get that information and Pre-trial will have

   2     run those histories.

   3                 And I can't guarantee you how long it's going to take

   4     for them to run that or get the information to me, so that I

   5     can review it.

   6                 So I don't anticipate being able to make a

   7     determination today, because I'll have to get that information

   8     from Pre-trial before I can do it.        So, yes, we're going to

   9     adjourn Court at this time.

  10                 And if after I receive that information from

  11     Pre-trial, I determine to release your client, we'll reconvene

  12     for the purposes of entering conditions.

  13                 MS. ADAMS:    Okay.

  14                 THE COURT:    All right?

  15                 MS. ADAMS:    Thank you.

  16                 THE COURT:    Any other questions, Ms. Adams?

  17                 MS. ADAMS:    No, Your Honor.

  18                 THE COURT:    All right, so Mr. Dunn, I want to make

  19     sure that you understand what's going on, all right?           Your

  20     lawyer's given me a lot of information at this time.           And so,

  21     what I'm going to do is I'm going to review all of it.

  22                 And in addition to that, I've asked her to provide

  23     some additional information to Pre-trial Services, so I have a

  24     better understanding of the persons that she's asking for you

  25     to go home and reside with.
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 67 of 68 PageID #: 159
                                                                          67

   1                 Once I get that information, I'll make a decision.

   2     Do you have any questions, sir?

   3                 THE DEFENDANT:    I don't.

   4                 THE COURT:    All right, so at this time, you're going

   5     to go back with the Marshal Service and you will go back to

   6     Collin County.

   7                 And then as soon as I've made my determination, your

   8     lawyer will be advised and she'll be able to speak with you

   9     about what's going to happen from there, okay?

  10                 THE DEFENDANT:    Yes, Your Honor.

  11                 THE COURT:    All right, if there's nothing further

  12     then, we will be adjourned.       Thank you, everyone.

  13                 MS. ADAMS:    Thank you.

  14                 MS. SMITH:    Thank you.

  15           (Proceedings concluded at 11:56 a.m.)

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 4:20-cr-00142-SDJ-KPJ Document 30 Filed 06/25/20 Page 68 of 68 PageID #: 160
                                                                          68

   1                                    CERTIFICATE

   2

   3

   4                 I, Chris Hwang, court approved transcriber, certify

   5     that the foregoing is a correct transcript from the official

   6     electronic sound recording of the proceedings in the above-

   7     entitled matter.

   8

   9

  10

  11

  12

  13                 __________________           June 25, 2020

  14                 Chris Hwang                  Date

  15                 Transcriber

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
